Case 5:18-md-02827-EJD Document 455 Filed 08/10/20 Page 1 of 2

Clerk of the Court

United States District Court

Northern District of California

San Jose Division RECE] VE £5

280 South 1st Street

San Jose, CA 95113 AUG 10 voeq
SUSAN ,
. . CLEDNe pat! % SO
Simon Andrew Popecki NORTHERN BS eetCT Coy
5 Woodridge Road a \ SAN Jose CALIFORNIA
h Or *

Durham, NH 03824 Lee:
Tel.: 603 397 2908 Sa s FELOTA C GGG

Proof of class membership:
In re Apple Inc. Device Performance Litigation, Case No. 18-MD-2827-EJD.

To Whom it may Concern,

My dissent regards the cost of legal fees. What precisely is the objective of this whole affair? To
penalize Apple for wrongdoing? To make the plaintiffs’ attorneys rich? Or to bring justice in the
form of financial compensation to those such as I - individuals harmed by Apple’s OEM-
malware?

I believe the legal system, both criminal and civil, is simply the manifestation of justice in a
stable society - is it really just, that we take so little from Apple and give so much to the
attorneys? If Apple has indeed done wrong, why are we settling for a deal that only really
benefits Apple and the attorneys? We the class members are simply the vehicle used to provide
the attorneys with unfathomable wealth. Why are we stopping our pursuit at a point which
benefits Apple (in the form of a stop-loss that’s comparatively cheap) and the attorneys (a
muitimillion dollar paycheck), but only gives me $25 give or take? Apple spent $236 to make my
iPhone 6s Plus and they sold it for $749 - a 68% gross profit margin ($513 profit per unit before
warranty and support costs). $25 amounts to about 5% of the gross profit margin on my iPhone.
Ford Motor Company on the other hand earns a 7% profit margin on my Ford Mustang, while
Ford takes on far more liability and often incurs a loss due to recalls.

If the goal of this affair is in fact to compensate consumers, why must we benefit so little and the
attorneys so much? It seems that settlements such as this give no incentive for the attorneys to
get us, the class members the best deal, yet the attorneys negotiate for themselves a salary much
better than what most class members could ever hope to earn in their entire lives. In class action
suits such as this, wealth disbursement should better reflect who was harmed, and attorneys
should be compensated an ample amount, as I am indeed receiving representation at no personal
cost, but that amount should be (annually) equal to no greater than two orders of magnitude the
average annual gross household income in the US, per attorney.

Sincerely,
Simon Andrew Popecki
Case 5:18-md-02827-EJD Document 455 Filed 08/10/20 Page 2 of 2

Boeck:
) Dares na Shee:

 

MIT 48452 |
Check of dre Court
Dnited states Drgteict Court
S yy Vorthern District of California
Be, m= fT San ose Division
pase © CY t
2F9 = ZE0 South A® sh,
"aes 8 < San dose, CA O53
a 0
° G54 a-aogsss | fateh eR ede dete
